Citation Nr: 1434446	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear and left ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1987 to January 1988 and on active duty from January 1991 to March 1991 and from October 1991 to January 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board's remand of May 2012 provided complete information concerning the procedural history and reasons for finding the appeal for service connection for bilateral hearing loss had been pending since the original claim for service connection was filed in 1993.

In September 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of that hearing is of record.

The case was remanded in May 2012 to correct a procedural defect and to provide the Veteran and her attorney adequate due process to allow for the presentation of additional evidence and argument in support of her appeal.


FINDINGS OF FACT

1.  A left ear hearing defect pre-existed periods of ACDUTRA and active duty service; the hearing defect increased in severity during service; the evidence does not establish that the in-service increase in the left ear hearing loss was due to the natural progress of the disease.  

2.  The Veteran's tinnitus cannot be satisfactorily disassociated from the left ear hearing loss.  

3.  The Veteran does not have a right ear hearing loss disability for VA purposes.  


CONCLUSIONS OF LAW

1.  Pre-existing left ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  Right ear hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied after the Board's May 2012 remand when the RO provided a proper notice letter to the Veteran in June 2012.  That letter cured the prior procedural defect identified in the Board's May 2012 remand, as it informed the Veteran of her and VA's duty for obtaining evidence, and how to substantiate a service-connection claim (as opposed to previous letters which incorrectly characterized the claim as a previously denied claim requiring new and material evidence to reopen).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran had VA examinations to, inter alia, determine whether right ear hearing loss was present.  Opinions were obtained from VA and private audiologists and they are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Service Connection - Hearing Loss & Tinnitus

The Veteran seeks service connection for hearing loss, asserting that her pre-existing left ear hearing loss was permanently aggravated beyond its natural progression.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009);  Hickson v. West, 12 Vet.App. 247, 253 (1999);  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a).

For service connection based on a period of ACDUTRA, the individual must have become disabled as a result of a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6 (2013).  The presumption of soundness does not apply to this period of ACDUTRA as "veteran" status was not attained until she later served on active duty.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  The presumption of aggravation is also inapplicable.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).
 
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  

To the extent that the presumption of soundness applies to the periods of active duty service as the entrance examinations are not of record, the evidence is clear and unmistakable that left ear hearing loss pre-existed both periods of service.  The entrance examination report in May 1987 showed that she had defective hearing in the left ear, which met the requirements of a hearing loss disability under 38 C.F.R. § 3.385.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b). 

To rebut the second prong of the presumption of soundness, the evidence must be clear and unmistakable that the pre-existing left ear hearing loss was not aggravated (i.e., permanently worsened) during service or that any increase in severity was due to the natural progress of the disability.  Id. 

The audiogram at enlistment in 1987 showed the following pure tone thresholds in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
0
5
15
LEFT
5
25
35
45
45
55

In March 1991, the following pure tone thresholds in decibels were shown:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
10
10
LEFT
0
30
40
50
50
80

The audiogram at discharge in January 1993 showed the following pure tone thresholds in decibels:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
5
10
LEFT
0
30
40
50
50
75

Furthermore, her PULHES score for hearing in 1987 was "2" and her PULHES score for hearing in 1993 was "3."  See Service Treatment Records (STRs) including examination reports from September 1987, March 1991, June 1992 and January 1993.  

PULHES is the six categories into which a physical profile is divided.  The H stands for hearing and ear.  A physical profile designator of "2" under any or all factors indicates that an individual possesses some medical condition or physical defect that may require some activity limitations.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran reported that she was exposed to acoustic trauma during basic training.  At her hearing, she testified that during her grenade training, there was one individual in her troop that was short in throwing a grenade.  As such, it did not go far enough.  This caused ringing in her ears.  

A VA examiner in October 1993 noted the Veteran's pre-existing hearing loss from 1987, and indicated that additional loss was noted in the 1990's.  The examiner also documented the Veteran's reports of tinnitus.  A January 2007 audiogram indicates severe sensorineural loss in the left ear above 1000 Hz.  In February 2007, the Veteran's left ear hearing loss was evaluated as mild sloping to profound sensorineural loss.  Tinnitus was also reported.  

A January 2008 VA examiner opined that the Veteran's pre-existing left ear hearing loss was not caused by military service because the 1987 examination showed pre-existing hearing loss and that loss has remained stable through the present examination.  

According to the January 2007 audiograms, however, the Veteran's left ear hearing loss did worsen somewhat since 1987; and, the January 2008 VA audiologic testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
10
5
LEFT
5
35
50
55
55

Contrary to the January 2008 VA examiner, the Veteran's private audiologist opined that, based on a review of the claims file and her professional opinion and observations, that there is a 50 percent likelihood as likely as not that the [left ear] hearing loss condition was exacerbated during service.  

The examiner explained that hearing loss associated with noise exposure is typically first noticed on an audiogram in the high frequencies and sometimes a "noise notch" between 2000 Hz and 4000 Hz can be observed.  Many of the tests in the Veteran's file did not include testing in the frequency range above 4000 Hz, therefore minor changes that would typically be seen were not always observed.  Nonetheless, the examiner did point out that the Veteran showed a decrease in hearing from her 1987 examination to her October 1993 test.  

In April 2014, another VA audiologist provided an opinion regarding the Veteran's left ear hearing loss.  He opined that there was no significant threshold shifts between 1000-4000 Hz.  There was a 20 decibel increase at 6000 Hz, but the examiner noted that the 6000 Hz frequency is not included in the criteria for hearing loss for VA purposes.  The audiologist also opined that the Veteran did not have combat exposure and therefore had a low probability of military noise exposure.  The audiologist therefore opined that it is not at least as likely as not that her pre-existing hearing loss was aggravated beyond normal progression during her time in the service.  

However, the examiner did not consider the Veteran's hearing testimony regarding a grenade incident, which is supported by her DD Form 214s which note that the Veteran was awarded a decoration, medal, badge, or citation for her grenade training.  See DD Form 214s for the period of ACDUTRA and active duty from January 1991 to March 1991.

Despite the 2014 audiologist's finding that the Veteran did not have a significant threshold shift between entry in 1987 and exit in 1993, there is some decrease in the left ear hearing during service and evidence of excessive military noise exposure.  The private audiologist opined that the pre-existing hearing loss was at least as likely as not aggravated by her military service, which included excessive noise exposure.  The VA audiologist determined that there was a low probability of noise exposure based on the Veteran's MOS and, therefore, he did not find that the pre-existing hearing loss was aggravated beyond the normal progression during service.  However, the Board has found, based on the DD Form 214s, that the Veteran was exposed to excessive noise based on the training she received.  Accordingly, the evidence is in equipoise as to whether the pre-existing hearing loss was permanently aggravated beyond the natural progress during ACDUTRA.  Moreover, the evidence is not clear and unmistakable that the increase in the level of hearing loss shown in March 1991 was due to the natural progress.  The private opinion indicated that it was at least as likely as not that the exacerbation was aggravated during service and noted the Veteran's exposure to excessive noise therein.  

Regarding the Veteran's right ear, the STRs are negative for hearing loss in the right ear.  An October 1993 VA examination report notes in the history that the Veteran's noise exposure in basic training led to hearing loss "bilaterally."  The examiner's corresponding audiogram, however, shows normal hearing in the right ear, with no pure tone threshold above 5 in any of the frequencies (500 Hz - 4000 Hz.).  The CNC word list was 100 percent on the right.  

Likewise, none of the subsequent audiograms show the level of hearing impairment that is required for such to be considered a disability pursuant to 38 C.F.R. § 3.385.  See audiograms and examination reports from October 1993, January 2007, February 2007, January 2008, and July 2012.  

Because the audiometric findings during, and after, service do not meet the criteria for a hearing loss disability in the right ear under 38 C.F.R. § 3.385, the claim for right ear hearing loss must be denied.  While the Board has considered the Veteran's assertions that she has hearing loss that is related to service, she is not competent as a lay person to diagnose a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385 as such requires specialized testing.  Accordingly, the preponderance of the evidence is against finding that the Veteran has a right ear hearing loss disability for VA purposes.  

Regarding the Veteran's tinnitus claim, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran first reported tinnitus in 1993 and she testified that she first noticed the tinnitus during service when a grenade exploded too close to her.  A February 2007 private audiometric examination notes an impression of tinnitus associated with left-sided sensorineural hearing loss.  

The only evidence against the claim comes from the January 2008 VA examiner who indicated that the tinnitus had its onset in 2007 and for that reason it was unrelated to service.  However, as noted above, several private and VA treatment records show that the Veteran complained of tinnitus in 1993, over a decade earlier.  As such, the January 2008 examiner's opinion in this regard is not probative.  As there is no reason to doubt the Veteran's credibility as to the onset of her tinnitus, and as competent evidence indicates tinnitus is associated with left ear hearing loss, the Board resolves all doubt in the Veteran's favor in finding that service connection for tinnitus is warranted.  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


